DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-10, filed 5/20/2021, are pending and are currently being examined.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 2 is objected to because of the following informalities: “the locating grid (71) is square, it has a quadrate bottom” appears to be missing a word or is generally unclear.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: in line 2, “there are” would be better written as “having” or “comprising”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: in line 2-3, “there are” would be better written as “having” or ”comprising”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in line 3, “has larger” should read “has a larger”, in line 11, it is unclear what the limitation “coves” is.  This appears to be a typographical error.  In line 14, “can match” should likely read “match”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the building block unit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 presents the building block group having one to five units, but it is unclear if this is one of those units, a collective new unit, or another form.
In claim 2, the limitation “the locating grid” is unclear if this is referring to one of the 35 locating grids, a collective locating grid, or another form of grid and the limitation “the locating slot” is unclear if this is referring to one of the 15 locating slots, a collective locating slot, or another form of locating slot than presented in claim 1.
Claim 3 recites the limitation "the grid edges" and “the upper and lower locating grids” in line 7, and “the grip corners” and “the left and right locating grids inline 8, “the first row” and “the second row” in line 3, “the third row”, “the fourth row, and “the fifth row” in line 4, “the sixth row”, “the seventh row” in line 5, “the eighth row”, “the ninth row”, and “the tenth row” in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the first row", “the second row”, “the third row” in line 4, “the fourth row, “the fifth row” in line 5, “the slot edges” in line 5, “the upper and lower locating slots” in line 6, “the slot edges” in line 6-7, “the left and right locating slots” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites the limitation "the first building block” in line 3, “the second and third building blocks” in line 4, “the fourth, fifth and sixth building blocks” in line 5, “the seventh, eighth and ninth building blocks” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites the limitation "the first building block” in line 3, “the second building block” in line 4, “the third, fourth, fifth and sixth building blocks” in line 5, “the seventh, eighth and ninth building blocks” in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the first building block” in line 3, “the second building block” in line 4, “the third and fourth building blocks” in line 5, “the fifth, sixth, seventh and eighth building blocks” in line 6, and “the ninth and tenth building blocks” in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the first building block” in line 3, “the second building block” in line 4, “the third, fourth, fifth and sixth building blocks” in line 5, “the seventh, eighth and ninth building blocks” in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Further, regarding claims 5-8, it is unclear what each of the limitations like “the first building block: building block of Unit 2” is defining.  It appears that it is trying to define that a first building block forms a first unit or Unit 2, a second and third building block form a second building block unit or Unit 3, etc., however the way the claim reads makes it unclear if the building blocks are forming the units or if the unit is a building block that combines with a building block of another unit.
Claim 9 recites the limitation “the following” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Further, regarding claim 9, the claims reference building block and a number from the drawings multiple times, however the claims do not define or describe these blocks in any way.  Though limitations in the claims are referred to the specification, the specific details of those limitations are not imported from the specification and into the claims and therefore the claims are unclear as they do not define what makes these blocks different from one another or what each building block is structurally defined by.  
Claim 10 recites the limitation “the first and second sides” in line 4, “the third side” in line 5-6, “the two long convex edges” in line 6, "the shape" in line 7, “the bottom edges” in line 8, “the bottom edge” in line 9, “the top edge” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 presents the building block group having one to five units, but it is unclear if this is one of those units, a collective new unit, or another form.
Regarding claim 10, the phrase "or the like" (“step-like” in this case) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Further, the claims 1-10 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose US Pat. No. 4,133,538 in view of Cheng US Pub. No. 2008/0274665.
In Reference to Claim 1
Ambrose teaches:
A building block device with 35 units as variable combinations (building block set comprising 35 individual blocks/units as variable combinations together, with 16 of blocks a, 24 of blocks b, and 16 of blocks c which is at least 35 blocks total), including 
a storage box and a building block group (storage boxes 10 with building blocks 16 of types a, b, and c), 
wherein the storage box includes a base (12) and a top cover (14) covering the base (Fig. 1-4); 
the building block group includes a plurality of building blocks (blocks a, b, and c make up blocks group 16), the base has a storage tank for placing the building block group (blocks 16 may be stored in the interior cavity area, Fig. 3), the top cover can cover the base to conceal the building block group (cover 14, when closed, covers any blocks 16 in the interior of the box, Fig. 2); 
a surface of the top cover is provided with 15 locating slots for the building block group to stack up a five-layer trilateral cone (16 slots 24 are formed in the cover 14 to allow blocks to be stacked to form a trilateral cone (triangular pyramid) with five layers 18, Fig. 2/4/6), 
each building block of the building block group includes one to five units, the units are connected at horizontally or vertically two-dimensional angles, the building block group has 35 units (the group of block 16 comprises at least 35 individually connectable/stackable blocks/units that connect at two dimensional angles, Fig. 1-6).  
Ambrose fails to teach:
A bottom of the storage tank (72) is provided with 35 locating grids (71) for the building block group (60) to form a single-layer planar pattern.
Further, Cheng teaches:
A similar building block set (Fig. 1-14) having a housing comprising a base having a storage tank provided with at least 35 locating grids for the building block group to form a single layer planar pattern (base housing 30A with locating grid 32 with a 7x5 grid (35 locations), Fig. 2-3), and a building block group forming units of varied combinations of at least 35 connected blocks (10 with block group units 1A-H, Fig. 1, 20, Fig. 8), and a cover/base having 15 locating slots to allow the blocks to be formed in a five layer trilateral cone (Fig. 5-6), and the blocks being 35 in number, cubic in shape, and connectable in one to five block units connected at horizontally or vertically two-dimensional angles (Fig. 1, [0019]-[0031]).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Ambrose to have modified the blocks to have been formed as cubes and modified the base to have included slots in the storage bin to allow the blocks to be stored and held therein in a neat manner ready that the blocks are not hitting one another inside the housing ([0084]) and as Ambrose teaches that other shapes may be used (Col. 6 lines 42-53).  Further, it would have been obvious to one having ordinary skill in the art to have formed the base with exactly 35 slots, the cover with exactly 15 slots, and the blocks as connectable cubes capable of forming a trilateral cone (pyramid) as this is a well-know and commonly used design in the art as taught by Cheng and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70), and it has been held that the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  In this case, the claimed blocks, units, shapes, and arrangements are all well-known and used in the art as taught by Cheng and therefore one of ordinary skill in the art would find modification of the exact shape and arrangement of the blocks, housing, and slots, to be obvious.
In Reference to Claim 2
Ambrose as modified by Cheng: teaches:
The building block device defined in Claim 1, wherein the building block unit of the building block group is cubic (Cheng: cubic block units 10, Fig. 1); the locating grid is square, it has a quadrate bottom (Ambrose: square locating grid, Fig. 2-4); the locating slot is hexagonal, comprising a triangular bottom and three bevel faces surrounding the bottom (Cheng: triangular grooves 42 with edges/bevel faces, Fig. 5, [0083]).  
In Reference to Claim 3
Ambrose as modified by Cheng: teaches:
The building block device defined in Claim 2, wherein the base is square, rectangular, or triangular (Ambrose and Cheng show differently shaped bases), there are multiple rows of the locating grid from top to bottom to hold the blocks therein.  
Though Ambrose does not specifically teach the base being trilateral with a specifically arranged grid, it would have been obvious to one having ordinary skill in the art to have modified the invention of Ambrose to have modified the storage grid to have been arranged and shaped as claimed as these types of arrangements are all obvious and derivative combinations of one another and these types of arrangements of building blocks or housing shape are obvious variations of one another and the exact shape or arrangement as similar to those used in the art and are obvious to change into different shaped units to be more aesthetically pleasing.  Further, though Cheng or Ambrose might not show every exact block arrangement as claimed, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70), and it has been held that the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  In this case, the claimed blocks, units, shapes, and arrangements are all well-known or obvious variations of one another and simply changing the arrangement or shape of the grid and housing is an obvious design choice which one of ordinary skill in the art would find obvious.
In Reference to Claim 4
Ambrose as modified by Cheng: teaches:
The building block device defined in Claim 2, wherein the top cover is trilateral, each side is provided with five locating slots, there are five rows of locating slot from top to bottom, including one slot in the first row, two slots in the second row, three slots in the third row, four slots in the fourth row and five slots in the fifth row, the slot edges of the upper and lower locating slots abut on each other at 60 degrees, the slot edges of left and right locating slots abut on each other at a horizontal angle (Cheng: slots 42 are arranged in this manner, Fig. 5-6).  
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose and Cheng as applied to claim 2 above, and further in view of Cheng US Pat  No. 7,040,621 (Cheng2).
In Reference to Claims 5-9
Ambrose as modified by Cheng: teaches:
The building block device defined in claim 1 as rejected above, wherein multiple units are formed by different combinations of building blocks (Cheng: blocks 10/20 form multiple different block units in a very similar manner as claimed, Fig. 1, 8).
Ambrose fails to teach:
All of the exact building blocks being arranged as specific units.
Further, Cheng2 teaches:
A similar building block set having a base with slots to build a trilateral cone display with different arrangements of block as connectable and arrangeable units similar to what is claimed (Fig. 1 shows many of the same or claimed units of building blocks).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Ambrose and Cheng to have included the building block units as claimed as these types of arrangements are all obvious and derivative combinations of one another and these types of arrangements of building blocks to form connectable units are known and used in the art and are obvious to change into different shaped units to increase variability and challenge to the toy as shown by Cheng2 (Fig. 1, Col. 1 lines 35-42, Col. 4 line  9 – Col. 5 line 36).  Further, though Cheng/Cheng2 might not show every exact block arrangement as claimed, Cheng3 also teaches numerous other block units known in the art, and further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70), and it has been held that the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  In this case, the claimed blocks, units, shapes, and arrangements are all well-known and used in the art as taught by Cheng and therefore one of ordinary skill in the art would find modification of the exact shape and arrangement of the blocks, housing, and slots, to be obvious.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrose and Cheng as applied to claim 1 above, and further in view of Cheng US Pub. No. 2008/0108274 (Cheng3).
In Reference to Claim 10
Ambrose as modified by Cheng teaches:
The building block device defined in claim 1 as rejected above.
Ambrose fails to teach:
Wherein the base is divided into an upper layer and a lower layer, the lower layer has larger outside diameter than the upper layer, presenting a step-like periphery, the lower layers of the first and second sides are connected to long convex edges, the lower layer of the third side forms a short notch, the two long convex edges are longer than the short notch; moreover, the shape of the top cover is identical with the base, the bottom edges of two sides are provided with long notches, the bottom edge of the other side is provided with a short notch, the two long notches are longer than the short notch; the bottom surface of the top cover coves to wrap the upper layer of base, and the bottom edge can be put on the top edge of lower layer of base, the two long notches of top cover can match the two long convex edges of base without gaps, the short notch and the short notch of the base are vertically symmetrical to form an open gap.
Further, Cheng3 teaches:
The base and cover matching in alignment, the base having a stepped portion and aligned notches to allow for an easy opening of the closed box similar to the structural definitions of the claim (top 23 matches and sits in step portion of base 24, with aligned notches forming the latch to allow for easy opening/closing of the base, Fig. 2-3)
It would have been obvious to one having ordinary skill in the art to have modified the invention of Ambrose to have included a stepped base and aligned notches in order to allow the base to be latched/locked in the closed position when not in use and easily opened for use as is commonly known in the art and as shown by Cheng3 (Fig. 2-3, [0035]-[0037]).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Lin (10,427,032), Cheng (8,870,185, 8,480,449, 2010/0237561, 6,220,919), Huang (2010/0267308), Wheeler (5,988,640), Bauer (5,711,524) teach similar connectable building block assembled as units on a base to form a three-dimensional display.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711